These causes are ruled by the case of Jersey Central Power andLight Co. v. City of Asbury Park et al., 128 N.J.L. 141, decided this day by this court; and there being no jurisdiction in the Morris County Board of Taxation to entertain the proceedings instituted by the tax collector of the defendant municipality for the assessment of prosecutor's intangible personal property for the purposes of taxation for the years 1939 and 1940, the orders denying prosecutor's motions to dismiss the proceedings are therefore reversed, and the causes are remanded to the end that the complaints be dismissed. *Page 195